Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1412
          Lower Tribunal Nos. F14-6489B, F14-6492, F14-6494,
                    F14-9013, F14-9014 & F14-9016
                          ________________

                              Phillip Guzman,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Phillip Guzman, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.